It appearing to the Court that the issues involved in the appeal in the above cause are matters within the jurisdiction of the Supreme Court of Florida, therefore, pursuant to the provisions of Florida Appellate Rules, it is ordered that said cause be transferred to said Supreme Court of Florida for consideration and determination. In re Estate of Daniel Emmitt Brown, Fla.App. 1959, 114 So.2d 522; Franklin v. State, Fla.App.1971, 243 So.2d 440. Counsel for the litigants have been duly advised and agree that jurisdiction is vested in the Supreme Court of Florida per Art. 5, 4(2), Florida Constitution (1968).